                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757
                                                       1
 FIRSTENERGY SOLUTIONS CORP., et al.,                               )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )

                   SIXTH NOTICE OF ADJOURNED HEARING ON MOTION
                     TO SELL DEBTORS’ RETAIL POWER SALES ASSETS

          PLEASE TAKE NOTICE THAT on July 9, 2018, the debtors and debtors in

 possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases, filed with the

 Court the Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 363, 364, 365, and 503 and Fed. R.

 Bankr. P. 2002, 6004, and 6006 for Entry of (I) Order Approving (A) Bid Procedures, (B)

 Procedures for Assumption and Assignment of Certain Executory Contracts and Related Notices,

 (C) Notice of Auction and Sale Hearing, and (D) Related Relief and (II) Order (A) Approving the

 Sale of the Debtors’ Retail Power Sales Assets Free and Clear of Liens, Claims, Encumbrances

 and Other Interests, (B) Approving Assumption and Assignment of Certain Executory Contracts,

 and (C) Granting Related Relief [Dkt. No. 908] (the “Motion”).2

          PLEASE TAKE FURTHER NOTICE THAT that the hearing on the Motion to

 consider the sale of the Debtors’ Retail Power Sales Assets previously set for December 17,

 2018, at 10:00 a.m. has been adjourned in accordance with the terms set forth in the Motion and


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




18-50757-amk         Doc 1820        FILED 12/11/18          ENTERED 12/11/18 17:04:58                 Page 1 of 3
 the Bid Procedures to January 25, 2019, at 10:00 a.m. (Eastern Time) before the Honorable

 Alan M. Koschik, 260 U.S. Courthouse, 2 South Main Street, Akron, Ohio 44308.

         PLEASE TAKE FURTHER NOTICE that this Notice and the Motion and all other

 documents filed in these chapter 11 cases are available free of charge by visiting the case website

 maintained by the Debtors’ notice and claim agent, Prime Clerk LLC, available at

 http://cases.primeclerk.com/fes. You may also obtain copies of any pleadings by visiting the

 Court’s website at https://www.ohnb.uscourts.gov in accordance with the procedures and fees set

 forth therein.




18-50757-amk      Doc 1820      FILED 12/11/18      ENTERED 12/11/18 17:04:58           Page 2 of 3
 Dated:   December 11, 2018        Respectfully submitted,

                                   /s/ Kate M. Bradley
                                   BROUSE MCDOWELL LPA
                                   Marc B. Merklin (0018195)
                                   Kate M. Bradley (0074206)
                                   Bridget A. Franklin (0083987)
                                   388 South Main Street, Suite 500
                                   Akron, OH 44311-4407
                                   Telephone: (330) 535-5711
                                   Facsimile: (330) 253-8601
                                   mmerklin@brouse.com
                                   kbradley@brouse.com
                                   bfranklin@brouse.com

                                    - and -

                                   AKIN GUMP STRAUSS HAUER & FELD LLP
                                   Ira Dizengoff (admitted pro hac vice)
                                   Lisa Beckerman (admitted pro hac vice)
                                   David H. Botter (admitted pro hac vice)
                                   One Bryant Park
                                   New York, New York 10036
                                   Telephone: (212) 872-1000
                                   Facsimile: (212) 872-1002
                                   idizengoff@akingump.com
                                   lbeckerman@akingump.com
                                   bkahn@akingump.com

                                    - and -

                                   Scott Alberino (admitted pro hac vice)
                                   Kate Doorley (admitted pro hac vice)
                                   1333 New Hampshire Avenue, N.W.
                                   Washington, D.C. 20036
                                   Telephone: (202) 887-4000
                                   Facsimile: (202) 887-4288
                                   salberino@akingump.com
                                   kdoorley@akingump.com

                                   Counsel for Debtors
                                   and Debtors in Possession




18-50757-amk   Doc 1820   FILED 12/11/18      ENTERED 12/11/18 17:04:58     Page 3 of 3
